         Case 1:02-cv-00203-SPB Document 90 Filed 02/02/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

BARRIER BUSTERS; SHONA EAKIN,                      :
MICHAEL EAKIN, MARY ANN PARSNIK                    :
AND CAROLYN CHEHAN on behalf of                    : CA No. 02-203 E
themselves and all others similarly situated       :
                                                   :
                     Plaintiffs                    :
                                                   :
               v                                   : Magistrate Judge Baxter
                                                   :
CITY OF ERIE, PENNSYLVANIA                         :
                                                   :
                     Defendant                     :


                         NOTICE OF FILING ANNUAL REPORT

       Notice is hereby given that the City of Erie hereby files this 2020 Annual Report of Curb

Ramp Construction Progress (Exhibit 1) attached in PDF format in accordance with the digital

upload limits imposed by the Consent Decrees and Stipulated Order Regarding Interpretation.



                                                   CITY OF ERIE

                                                   Respectfully submitted,

                                                   /s/ Catherine M. Doyle
                                                   Catherine M. Doyle, Esq.
                                                   PA Supreme CT. ID # 81743
                                                   626 State Street, Room 505
                                                   Erie, PA 16501
                                                   Ph:(814) 870-1230
                                                   Fax: (814) 455-9438
                                                   cdoyle@erie.pa.us
                                                   (Counsel for Defendant)
